NO. 07-03-0503-CR
                                     07-03-0504-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                   MARCH 24, 2004

                         ______________________________


                        RYNELL JAMES HULIN, APPELLANT

                                             V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

            NOS. 13,298-A, 13,776-A; HONORABLE HAL MINER, JUDGE

                        _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.


                              MEMORANDUM OPINION


      Appellant Rynell James Hulin filed a Motion to Dismiss Appeal on March 19, 2004,

averring that he no longer wishes to prosecute his appeals.   The Motion to Dismiss is

signed by both appellant and his attorney.
       Without passing on the merits of the case, appellant’s motion for voluntary dismissal

is granted and the appeals are hereby dismissed. Tex. R. App. P. 42.2. Having dismissed

the appeals at appellant’s personal request, no motion for rehearing will be entertained and

our mandates will issue forthwith.




                                                  Phil Johnson
                                                  Chief Justice




Do not publish.




                                            -2-